Exhibit 10.1

 

OXFORD INDUSTRIES, INC.

 

PERFORMANCE SHARE UNIT AWARD PROGRAM FOR FISCAL 2012

 

Terms and Conditions

 

1.               Establishment and Objectives

 

(a)           Establishment of the Program. The Nominating, Compensation &
Governance Committee (the “Committee”) of the Board of Directors of Oxford
Industries, Inc. (the “Company”) hereby establishes this Fiscal 2012 Performance
Share Unit Award Program (this “Program”) to provide for awards (“FY12 Unit
Awards”) in the form of Restricted Share Units pursuant to Article 8 of the
Oxford Industries, Inc. Amended and Restated Long-Term Stock Incentive Plan (the
“LTIP”). This document sets forth the terms and conditions governing which FY12
Unit Awards shall be made and administered pursuant to this Program. Capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in the LTIP.

 

(b)           Effective Date.  This Program is effective as of March 19, 2012
(the “Effective Date”).

 

(c)           Objectives. This Program is intended to attract, retain and
motivate selected Employees of the Company and its Subsidiaries by providing
such Employees with a proprietary interest in the long-term growth and financial
success of the Company.

 

(d)           Term. This Program is effective beginning on the Effective Date
and shall terminate on the date all Unit Awards have either been paid or
forfeited.

 

2.               Administration

 

(a)           Committee Authority. The Committee shall mean the committee
described in Article 4 of the LTIP. The Committee shall have all discretion and
authority necessary or appropriate to administer this Program and to interpret
the provisions of this Program, including, but not limited to, the terms
providing for the manner in which Operating Income of the Company is to be
calculated.

 

(b)           Decisions Binding. All decisions, determinations and actions of
the Committee in connection with the construction, interpretation,
administration or application of this Program shall be final, conclusive and
binding on all persons, including the Company, its shareholders, any
Participant, and their respective estates and beneficiaries, and shall be given
the maximum deference permitted by law.

 

(c)           LTIP. All FY12 Unit Awards under this Program shall, in addition
to being subject to the terms and conditions set forth herein, be subject to the
additional terms and conditions of the LTIP, as in effect on the Effective Date
or as may be amended thereafter.  In the event of any conflict between the terms
of this Program and the terms of the LTIP, the LTIP shall control.

 

(d)           No Individual Liability. No member of the Committee or any officer
of the Company shall be liable for any determination, decision or action made in
good faith with respect to this Program or any award or payment under this
Program.

 

3.               Participants and FY12 Unit Awards

 

(a)           Selection of Participants. The Committee, in its sole discretion,
shall select the Employees who shall become Participants in the Program.

 

(b)           Determination of Awards. The Committee shall have sole discretion
in determining the target

 

--------------------------------------------------------------------------------


 

number of Restricted Share Units (and, as a percentage of such target number,
the number of Restricted Share Units that may be earned at threshold and maximum
performance) subject to any FY12 Unit Award granted to a Participant. The
Committee shall initially grant FY12 Unit Awards as of the Effective Date to
Employees who are employed on the Effective Date. Any person who becomes an
Employee after the Effective Date may, in the Committee’s discretion, receive an
FY12 Unit Award, provided, that the Committee shall not grant any FY12 Unit
Awards on or after October 28, 2012. Subject to the foregoing prohibition on
grants of FY12 Awards on or after October 28, 2012, any Employee may, in the
Committee’s sole discretion, as a result of an Employee’s promotion or for any
other reason, receive an initial or additional FY12 Unit Award following the
Effective Date.

 

(c)           Payment Amount. Subject to the terms and conditions of this
Program, each FY12 Unit Award grants to a Participant the right to earn the
number of Restricted Share Units specified by the Committee based upon the
Company’s achievement of the applicable Performance Objectives during the
applicable Performance Period.

 

(d)           Form of Payment.  Except as provided under Section 5(d) of this
Program, and subject to adjustment pursuant to Section 5(a), the Restricted
Share Units earned by a Participant pursuant to an FY12 Unit Award approved by
the Committee will be payable solely in Shares. Subject to any forfeiture
conditions described herein, the Company will deliver Shares in settlement of
Restricted Share Units earned pursuant to this Program to the Participant (or
his or her estate, in the event of death) as promptly as practicable after the
applicable Vesting Date but in no event later than 2½ months after the later of
(i) the last day of the calendar year, or (ii) the last day of the Company’s
fiscal year, in which the Vesting Date occurs.

 

(e)           Maximum Individual Award. The aggregate payout with respect to an
FY12 Unit Award shall not exceed the limitations of Section 3(c) of the LTIP.

 

4.               Performance Period; Performance Objectives

 

(a)           Performance Period. The performance period for all FY12 Unit
Awards shall begin on January 29, 2012 and end on February 2, 2013 (the
“Performance Period”).

 

(b)           Performance Grid. The number of Restricted Share Units earned by a
Participant under this Program will be determined in accordance with the
following grid. If the actual performance results fall between two of the
categories listed below, straight-line interpolation will be used to determine
the amount earned.

 

Operating Income of the Company
during the Performance Period

 

Percentage of Target
Restricted Share Units Earned

 

> $[   ]

 

150%

 

$[   ]

 

100%

 

< $[   ]

 

0%

 

 

In no event will a Participant earn more Restricted Share Units pursuant to this
Program than 150% of the target number of Restricted Share Units (rounded up, if
applicable, to the next whole Share) approved by the Committee for such
Participant.

 

(c)           Other Change of Control Effects. Without limitation of any
forfeiture conditions pursuant to this Program or the calculation of the
applicable Vesting Date pursuant to this Program, in the event of a Change of
Control prior to the end of the Performance Period, the number of Restricted
Share Units a Participant will earn shall be the greater of (i) the number of
Restricted Share Units specified as the target number of Restricted Share Units
approved by the Committee with respect to such Participant’s FY12 Unit Award or
(ii) if the number of Restricted Share Units that may be earned in accordance
with Section 4(b)

 

2

--------------------------------------------------------------------------------


 

of this Program is determinable by the Committee, the number of Restricted Share
Units earned in accordance with Section 4(b) of this Program.

 

(d)           Performance Objectives. For purposes of this Program, “Operating
Income of the Company” shall be calculated in accordance with accounting
principles generally accepted in the United States (“GAAP”) and as reported in
the Company’s financial statements as may be filed with the U.S. Securities
Exchange Commission, except that in determining the Company’s Operating Income
during the Performance Period for purposes of determining the number of
Restricted Share Units (expressed as a percentage of the target number of
Restricted Share Units that may be earned by a Participant) earned by a
Participant under this Program, Operating Income shall be adjusted to remove the
effects of the following items: all items of gain, loss or expense determined to
be extraordinary in accordance with GAAP; discontinued operations, change in the
fair value of contingent consideration, LIFO accounting adjustments,
restructuring charges, unusual items, infrequent events, and purchase accounting
adjustments, all as determined in accordance with GAAP; gain from recognizing
life insurance proceeds, as determined in accordance with GAAP; items related to
a change in accounting principles or standards; direct and other allocated
expenses related to debt refinancing; income or loss of any entity or business
acquired during the Performance Period and expenses in connection with the
acquisition of any entity or business during the Performance Period; write-offs
of unamortized deferred financing costs; asset impairment write-downs; and
direct and other allocated expenses relating to, and any income or loss from,
the expansion of the Company’s Tommy Bahama operating group with respect to
direct-to-consumer sales, wholesale sales, and retail and restaurant operations
in each case occurring outside of North America.

 

(e)           Determination. Following the end of the Performance Period, the
Committee will determine (the date of such determination, the “Committee
Determination Date”) in its sole discretion and certify in writing, based on the
Company’s Operating Income during the Performance Period, the number of
Restricted Share Units (expressed as a percentage of the target number of
Restricted Share Units that may be earned by the Participant) earned under this
Program in respect of FY12 Unit Awards, and that determination shall be final
and binding. The Company will notify each Participant following the date of the
Committee’s determination as to the number of Restricted Share Units earned by
such Participant. Notwithstanding anything in this Program to the contrary, the
Committee reserves the right to reduce the number of Shares and/or Restricted
Share Units earned by a Participant (including to zero) if the Committee in its
discretion determines that the number of Shares and/or Restricted Share Units
otherwise earned by the Participant would not properly reflect the performance
of the Participant or the Company, whether due to unforeseen circumstances or
otherwise.

 

(f)            Fractional Shares. The Company shall not issue any fractional
Shares pursuant to this Program. Any determination of fractional Shares
represented by Restricted Share Units based upon the Company’s Operating Income
during the Performance Period shall be rounded up to the next whole Share.

 

5.               Vesting

 

(a)           Vesting Date. The “Vesting Date” for Restricted Share Units earned
pursuant to FY12 Unit Awards shall be March 31, 2016, provided, that, if a
Participant incurs a Change of Control Termination prior to March 31, 2016, the
number of Shares payable in respect of such Participant’s Restricted Share Units
and FY12 Unit Award and the Vesting Date for such Participant shall be
determined in accordance with the following:

 

Event

 

Determination of Shares

 

Vesting Date

Change of Control Termination (after end of Performance Period)

 

If a Participant’s Change of Control Termination occurs after the end of the
Performance Period but prior to March 31, 2016, where the Change of Control
occurs after the end of the Performance Period, the Participant will be entitled
to the number of Shares attributable to the number of Restricted Share Units
earned in

 

The date of the Participant’s Change of Control Termination

 

3

--------------------------------------------------------------------------------


 

Event

 

Determination of Shares

 

Vesting Date

 

 

accordance with Section 4(b) of this Program.

 

 

 

 

 

 

 

Change of Control Termination (before end of Performance Period)

 

If a Participant has a Change of Control Termination where the Change of Control
occurs prior to the end of the Performance Period, the Participant will be
entitled to the greater of (i) the number of Shares attributable to the number
of Restricted Share Units specified as the target number of Restricted Share
Units approved by the Committee with respect to such Participant’s FY12 Unit
Award, or (ii) if such Change of Control Termination occurs after the applicable
Committee Determination Date and the number of Restricted Share Units that may
be earned in accordance with Section 4(b) of this Program is determinable by the
Committee, the number of Shares attributable to the number of Restricted Share
Units earned in accordance with Section 4(b) of this Program.

 

Date of the Participant’s Change of Control Termination

 

(b)           Definitions. The following definitions apply for purposes of this
Agreement:

 

(i)                                     “Change of Control Termination” means
either (i) the Participant’s involuntary Separation from Service that occurs
after a Change in Control and that is  instituted by the Company or a Subsidiary
(whichever employs the Participant) other than for Cause, or (ii) the
Participant’s Separation from Service that occurs after a Change in Control and
that is instituted by the Participant on account of Good Reason.

 

(ii)                                  “Change of Control” shall be deemed to
occur as of the first day that any one or more of the following conditions is
satisfied: (v) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than the Company or any Subsidiary or any employee benefit plan sponsored or
maintained by the Company or any Subsidiary (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company’s
then outstanding voting securities; (w) the commencement by an entity, person or
group (other than the Company or a Subsidiary) of a tender offer or an exchange
offer for more than 50% of the outstanding capital stock of the Company; (x) the
effective time of (1) a merger or consolidation of the Company with one or more
corporations as a result of which the holders of the outstanding voting stock of
the Company immediately prior to such merger or consolidation hold less than 50%
of the voting stock of the surviving or resulting corporation, or (2) a transfer
of all or substantially all of the assets of the Company other than to an entity
of which the Company owns at least 80% of the voting stock; (y) individuals who,
as of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than the Board; or approval by the shareholders of the Company

 

4

--------------------------------------------------------------------------------


 

of a complete liquidation or dissolution of the Company. Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred if (A) its
sole purpose is to change the state of the Company’s incorporation; (B) its sole
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction; or (C) with respect to Participant, if Participant is
part of a purchasing group that effects a Change of Control.

 

(iii)                               “Cause” shall mean any one or more of the
following:  (w) the Participant’s willful failure to substantially perform his
or her duties with the Company or applicable Subsidiary (other than any such
failure resulting from the Participant’s Disability), after a demand for
substantial performance is delivered to the Participant that specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed his or her duties, and the Participant has failed to
remedy the situation within fifteen (15) business days of such notice; (x) gross
negligence in the performance of the Participant’s duties which results in
material financial harm to the Company; (y) the Participant’s conviction of, or
plea of guilty or nolo contendere, to any felony or any other crime involving
the personal enrichment of the Participant at the expense of the Company or
shareholders of the Company; or (z) the Participant’s willful engagement in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise.

 

(iv)                              “Good Reason” means any of the following
conditions to which a Participant does not consent: (i) a material diminution in
the Participant’s base compensation; (ii) a material diminution in the
Participant’s authority, duties or responsibilities; (iii) a material diminution
in the authority, duties or responsibilities of the supervisor to whom the
Participant is required to report; or (iv) a material change in the geographic
location at which the Participant must perform the services hereunder.  To
Separate from Service on account of Good Reason, the Participant must, within 90
days after the initial existence of such condition, give the Company or the
Subsidiary (whichever is his employer) written notice describing the condition
that the Participant believes constitutes Good Reason hereunder and declaring
his intention to terminate for Good Reason. The Company or its Subsidiary
(whichever was notified) will have 30 days to remedy the condition and prevent
the Good Reason Separation from Service. If the condition is not cured within
such 30-day period, the Participant’s employment shall be deemed to be
terminated, such that he has a Separation from Service for Good Reason,
effective as of the end of such 30-day period.

 

(v)                                 “Section 409A” shall mean Section 409A of
the Internal Revenue Code of 1986, as amended.

 

(vi)                              “Separation from Service” shall mean a
“separation from service” within the meaning of Section 409A.

 

(vii)                           “Vesting Period” shall mean the period
commencing on the day following the end of the Performance Period and continuing
until the applicable Vesting Date pursuant to this Program.

 

(c)           Forfeiture. Except as specifically provided pursuant to
Section 5(a) above or the Committee determines otherwise in its sole discretion,
a Participant will completely forfeit his or her right in respect of Restricted
Share Units, any FY12 Unit Awards, dividend equivalents and to any Shares under
this Program (and shall receive no consideration from the Company on account of
such forfeiture or any

 

5

--------------------------------------------------------------------------------


 

damages or compensation for the loss or forfeiture of any Restricted Share
Units, FY12 Unit Awards, dividend equivalents, Shares or any rights or benefits
under the Program) if his or her employment with the Company and all
Subsidiaries terminates for any reason whatsoever (whether lawfully or in
breach) before March 31, 2016.

 

(d)           Absence of Exchange. If for any reason, including a Change of
Control, the Shares cease to exist or are no longer traded on the New York Stock
Exchange, the NASDAQ Stock Market or any other nationally recognized stock
exchange, in lieu of the Company delivering Shares in settlement of Restricted
Share Units earned pursuant to this Program in accordance with
Section 3(d) above, the Company shall, provided the Participant’s interest in
the Restricted Share Units have not been forfeited in accordance with this
Program, pay to the Participant (or his or her estate, in the event of death) an
amount in cash equal to the number of Shares (based on the Fair Market Value of
the Shares on the last trading day prior to such date the Shares ceased to exist
or were no longer traded on an applicable stock exchange) the Participant would
otherwise have received absent such event.  Such cash payment shall be made at
the same time as provided in Section 3(d).

 

6.               Clawback.

 

(a)           Terms of Clawback. Notwithstanding anything in the Program to the
contrary, in the event that the Company is required to materially restate its
financial statements at any time prior to the third (3rd) anniversary of a
Participant’s applicable Vesting Date (excluding a material restatement of such
financial statements due solely to a change in accounting principles generally
accepted in the United States or such other accounting principles that may be
adopted by the U.S. Securities and Exchange Commission and are or become
applicable to the Company), the Committee may, in its discretion, (a) cancel the
FY12 Unit Award and Restricted Share Units earned hereunder, in whole or in
part, whether or not vested (so long as Shares have not yet been issued) and/or
(b) require the Participant to repay to the Company an amount equal to all or
any portion of the value of any or all of the Shares that have been issued to
the Participant (valued as of the Vesting Date applicable to such Shares). Such
cancellation or repayment obligation shall be effective as of the date specified
by the Committee.

 

(b)           Form of Repayment. Any repayment obligation may be satisfied in
Shares (based on the Fair Market Value of the Shares on the date of repayment)
or cash or a combination thereof and the Committee may provide for an offset to
any future payments owed by the Company or any Subsidiary to the Participant if
necessary to satisfy the repayment obligation; provided, however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any offsets and may require immediate repayment by the Participant.

 

(c)           Modification to Clawback. Notwithstanding the foregoing, to the
extent required to comply with applicable law and/or any clawback policy adopted
by the Company after the Effective Date, the Committee may unilaterally amend
this Section 6, and any such amendment shall be made by providing notice of such
amendment to the Participants, and such amendment shall be binding on the
Participant; provided, regardless of whether the Company makes such a unilateral
amendment to this Section 6 or provides such notice to the Participants, this
Section shall be deemed consistent with any clawback policy adopted by the
Company after the Effective Date and each Participant shall be bound thereby.

 

7.               Voting Rights; Dividend Equivalents

 

(a)           No Shareholder Rights.  Participants will have no voting rights
with respect to Restricted Share Units or, except as otherwise provided in this
Section 7, any of the rights of a shareholder with respect to any Shares
issuable upon the vesting of Restricted Share Units.

 

(b)       Payment to Participants Employed by U.S. Legal Entities. Subject to
Section 5(c), for Participants employed by the Company or a Subsidiary organized
in the United States, from the period of

 

6

--------------------------------------------------------------------------------


 

time commencing with the Committee Determination Date and continuing until
Shares have been paid in settlement of Restricted Share Units in accordance with
this Program, a Participant shall have the right to receive cash amounts
equivalent to any dividends Oxford may pay on its Shares with respect to Shares
the Participant would otherwise have the right to receive in respect of
outstanding Restricted Share Units.  Amounts payable pursuant to this subsection
shall be paid, in cash, as soon as practicable following the date on which
dividends are paid by the Company on its Shares, but in no event more than sixty
(60) calendar days following the applicable record date for such cash dividend.

 

(c)           Payment to Participants Employed by non-U.S. subsidiaries. Subject
to Section 5(c), for Participants employed by the Company or a Subsidiary
organized outside of the United States, cash amounts equivalent to any dividends
Oxford may pay on its Shares from and after the Committee Determination Date and
continuing until Shares have been paid in settlement of Restricted Share Units
in accordance with this Program will become payable with respect to the Shares
Participant has the opportunity to receive in respect of the Restricted Share
Units, but shall not become due until the time Participant receives Shares (or
cash, pursuant to Section 5(d)) in accordance with this Program, whereupon such
dividend equivalents shall be paid to Participant in cash subject to any tax
withholding obligations. To the extent that the right to receive Shares (or
cash, pursuant to Section 5(d)) under this Program is forfeited, all dividends
equivalents otherwise payable with respect to such Shares shall also be
forfeited.

 

8.               Adjustments

 

FY12 Unit Awards and Restricted Share Units under this Program will be subject
to adjustment or substitution in accordance with Section 10 of the LTIP.

 

9.               Code Section 409A Compliance

 

To the extent applicable, it is intended that all FY12 Unit Awards and this
Program will be exempt from, or alternatively in compliance with, the provisions
of Code Section 409A. All FY12 Unit Awards and this Program will be interpreted
and administered in a manner consistent with this intent, and any provision that
would cause an FY12 Unit Award or this Program to fail to satisfy Code
Section 409A will have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A and may be made by the Company without a Participant’s consent).

 

10.         Delay of Payment

 

Notwithstanding anything in Section 3(d) or Section 5(d) to the contrary, if the
Company reasonably anticipates that the deduction with respect to all or part of
any payment due to a Participant under this Program, including the issuance or
delivery of Shares, would be limited by the application of Code Section 162(m),
the Company, in its sole discretion, may delay such payment in whole or in part
until a date that is no later than 2 ½ months following the end of the calendar
year in which such payment is no longer subject to a substantial risk of
forfeiture within the meaning of Code Section 409A.  In addition, the Company
may further delay such payment to the extent that the requirements of Treasury
Regulations Section 1.409A-1(b)(4)(ii) are satisfied.

 

11.         Non-Transferability

 

A Participant’s interest in any FY12 Unit Awards and Restricted Share Units are
not transferable. Without limitation of the foregoing, no FY12 Unit Awards or
Restricted Share Units may be anticipated, alienated, encumbered, sold, pledged,
assigned, transferred or subjected to any charge or legal process, and any sale,
pledge, assignment or other attempted transfer shall be null and void.

 

7

--------------------------------------------------------------------------------


 

12.         Amendment; Termination

 

The Committee may amend or terminate this Program at any time and for any
reason; provided, that, no such amendment or termination shall adversely affect
a Participant’s rights with respect to an outstanding FY12 Unit Award or
Restricted Share Units.  Without limitation of the foregoing, if any provision
of this Program would cause compensation to be includible in a Participant’s
income pursuant to Code §409A(a)(1), then the Company may amend this Program in
such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be made by providing notice of such
amendment to the affected Participants, and shall be binding on such
Participants.

 

13.         Electronic Delivery and Signature

 

Each Participant consents and agrees to electronic delivery of any LTIP or
Program documents, proxy materials, annual reports and other related documents.
If the Company establishes procedures for an electronic signature system for
delivery and acceptance of any LTIP or Program documents (including documents
relating to any award or grant made under this Program) which comply with
applicable laws (including, if applicable, the Electronic Communications Act
2000), such Participant consents to such procedures and agrees that the
Participant’s electronic signature is the same as, and shall have the same force
and effect as, the Participant’s manual signature.  Each Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
LTIP or this Program, including any award or grant made under this Program.

 

14.         Tax Withholding

 

The Company and any Subsidiary which act as a Participant’s employer shall have
the right to (a) make deductions from the number of Shares and any cash payments
with respect to dividend equivalents otherwise deliverable to a Participant
pursuant to this Program (and any other amounts payable under this Program) in
an amount sufficient to satisfy withholding of any federal, state, local or
foreign taxes required by law, (b) take such other action as may be necessary or
appropriate to satisfy any tax or similar required withholding obligations, or
(c) enter into such elections as the Company may require or request immediately
before (or within the prescribed time limits) any Shares are issued pursuant to
this Program for the purposes of any taxes.

 

15.         No Guarantee of Employment

 

Participation in this Program and all FY12 Unit Awards are voluntary,
discretionary, deferred and contingent bonuses, being made at the discretion of
the Committee and do not constitute a commitment to make any future awards. Any
FY12 Unit Award and any payments made pursuant to this Program will not be
considered salary or other compensation for the purposes of any severance pay or
similar allowance, except where required by law. This Program shall not confer
upon any Participant any right with respect to continuance of employment with
the Company or a Subsidiary, nor shall it interfere in any way with any right
that the Company or a Subsidiary would otherwise have to terminate a
Participant’s employment at any time. Notwithstanding any other provision of
this Program:

 

(a)           the LTIP and this Program shall not form any part of any contract
of employment between a Participant and the Company or any Subsidiary, and they
shall not confer on a Participant any legal or equitable rights (other than
those constituting the Restricted Share Units) against the Company or any
Subsidiary, directly or indirectly, or give rise to any cause of action in law
or in equity against the Company or any Subsidiary;

 

(b)           the benefits to a Participant under this Program shall not form
any part of a Participant’s wages or remuneration or count as pay or
remuneration for pension fund or other purposes (unless otherwise specified in
such plans); and

 

(c)           in no circumstances will a Participant on ceasing to hold office
or employment by virtue of which Participant is or may be eligible to
participate in the Program be entitled to any compensation for

 

8

--------------------------------------------------------------------------------


 

any loss of any right or benefit or prospective right or benefit under this
Program which Participant might otherwise have enjoyed whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise.

 

16.         Data Privacy

 

Information about the Participant and Participant’s FY12 Unit Awards, Restricted
Share Units and/or any Shares granted hereunder may be collected, recorded and
held, used, transferred and disclosed for any purpose relating to the
administration of this Program. Each Participant understands and acknowledges
that such processing of the information (which may include the Participant’s
personal data) may need to be carried out by the Company, Subsidiaries and third
party administrators whether such persons are located within the Participant’s
country or elsewhere, where data protection laws may not be comparable to the
Participant’s country of residence.  Each Participant consents to the processing
and transfer of information relating to the Participant and receipt of the
awards under this Program in any one or more of the ways referred to above.

 

17.         Governing Law

 

This Program will be construed, administered and governed in all respects under
and by the applicable laws of the State of Georgia, without regard to any
conflicts or choice of law rule or principle.

 

9

--------------------------------------------------------------------------------